Bell, Chief Judge.
The State Board of Workmen’s Compensation awarded the claimant a lump sum in lieu of the weekly payments previously agreed to by the parties and approved by the board. See Code Ann. §114-417. The superior court affirmed. Held:
There is evidence which authorized the board to find that a lump-sum payment would be in the best interest of the claimant; that the employee is totally incapacitated for work as a result of his disability and the disability is permanent. Further, there is evidence that the money *358awarded in a lump sum will be properly safeguarded by an investment in real estate by construction of a trailer park. See Hartford Acc. &c. Co. v. Black, 72 Ga. App. 182 (33 SE2d 278). The lump-sum award must be affirmed by the courts. Travelers Ins. Co. v. Williams, 109 Ga. App. 719 (137 SE2d 391).
Argued October 4, 1971
Decided January 5, 1972
Rehearing denied January 25, 1972.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, Williston C. White, for appellants.
Carl A. Cox, pro se.

Judgment affirmed.


Pannell and Deen, JJ., concur.